Title: General Orders, 10 June 1782
From: Washington, George
To: 


                  
                     Head Quarters Newburgh Monday June 10. 1782
                     Parole
                     C. Signs
                  
                  The General was as well satisfied with the appearance and
                     Manoeuvring of the 2d Brigade of Massachusetts as he was Two days before at the
                     review of the first Brigade—He does not think he ever saw men in any service
                     make a more respectable and soldier-like figure than the Light Company of the
                     eighth Regiment did under Arms.
                  At a General Court Martial held at Carlisle the 16th of May 1782—Colonel Richard Butler president—Thomas Glenn soldier in the first
                     Pennsyvania Regiment charged with repeated Desertions "was tried and found
                     guilty in breach of the first and third Art. 6th section of the rules and
                     Articles of War" and sentened to suffer Death. (more than two thirds of the Court agreeing
                        thereto)—The Commander in Chief approves the sentence
                     of the Court.
               